Citation Nr: 0120905	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-07 118	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee.

2.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to January 
1996.  This case was remanded by the Board of Veterans' 
Appeals (Board) in April 2001 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, for 
additional development, to include obtaining a VA orthopedic 
examination to determine the current nature and severity of 
the veteran's service-connected right knee and right shoulder 
disabilities.  A letter from VA to the veteran asking for 
information per the Board remand was sent to the veteran's 
latest address of record in May 2001.  The letter was 
returned to VA as undeliverable later in May 2001.  According 
to a June 2001 Report of Attempted Contact, an attempt was 
made to contact the veteran at the phone numbers listed on 
his claim; one number was not in service and a person who 
answered the other number did not know the veteran.  VA's 
attempt to obtain the veteran's current address or telephone 
number from his representative was also unsuccessful because, 
according to information available in July 2001, the 
representative had not had any contact with the veteran since 
1998.  Consequently, since the development sought in the 
Board's remand cannot be completed, this case will be decided 
based on the evidence of record.


FINDINGS OF FACT

1.  Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the veteran does not have instability 
or subluxation of his right knee. 

3.  Manifestations of the veteran's right shoulder disability 
do not more nearly approximate limitation of motion of the 
major extremity to shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 
5260, 5261 (2000).

2.  The criteria for a compensable evaluation for residuals 
of a right shoulder injury have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), became law.  This 
liberalizing law is applicable to the veteran's case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim, and provided that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing increased evaluations for the 
service-connected disabilities at issue.  He has been 
requested to provide information concerning potential sources 
of medical evidence pertaining to post-service treatment for 
the disabilities at issue.  The Board notes that the record 
contains medical evidence relevant to adjudication of these 
claims, to include VA examinations.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses.  As noted above, VA's attempt 
to obtain additional medical evidence has been unsuccessful 
because the veteran cannot be located.  Consequently, the 
Board is left with adjudicating the claims based on the 
evidence of record.  In sum, given that the veteran's 
whereabouts are unknown, there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  

ORIGINAL RATINGS

General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with initial rating awards.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

1.  Right Knee Disability

Factual Background

Service medical records for November 1994 reveal that the 
veteran injured his right knee when he was thrown from his 
car while someone tried to steal it from him.  X-rays of the 
knee did not show any significant abnormality.  A laceration 
of the right knee was diagnosed.  The diagnoses later in 
November 1994 were status post right knee laceration, healing 
without signs of infection; and patellofemoral syndrome 
secondary to knee trauma, resolving.  The veteran incurred 
trauma to his right knee in February 1995 when he fell from a 
truck; no fracture was found on X-rays.  The assessment was 
contusion of the right patella.  According to a Medical Board 
Report dated in July 1995, range of motion of the right knee 
was from 0-130 degrees without swelling or laxity.  It was 
concluded that the veteran was unable to carry out his duties 
secondary to pain and discomfort; the diagnosis was 
patellofemoral syndrome secondary to contusion.

The veteran complained on VA orthopedic examination in 
February 1997 of knee pain, especially when going up and down 
stairs.  Physical examination revealed a normal gait with 
normal right knee alignment and no effusion, instability, or 
loss of muscle strength in the extremities.  It was noted 
that the veteran failed to show up for X-rays.  Right knee 
pain with probable patellofemoral syndrome was diagnosed.  

The veteran complained on VA fee basis examination by QTC 
Medical Services in May 1999 of pain, weakness, stiffness, 
and swelling.  He said that he had acute exacerbations of 
right knee pain with excessive stair climbing; his flare-ups 
were alleviated by Motrin.  He was able to dress himself, 
shower, drive, take out the trash, push a lawnmower, climb 
stairs and garden when possible, although these activities 
might cause knee pain.  Physical examination did not show any 
signs of abnormal weight bearing.  There was limited function 
of standing and walking because of right knee pain.  Motion 
of the right knee was from 0 to 90 degrees with pain (motion 
of the left knee was from 0 to 140 degrees).  Drawer and 
McMurray tests were within normal limits; there was no 
instability or fatigability.  X-rays of the right knee were 
negative except for foreign bodies in the soft tissues.  The 
diagnosis was patellofemoral syndrome secondary to contusion.

Analysis

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right knee disability under Diagnostic 
Code 5019.  When an unlisted condition is encountered, it 
will be will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the veteran's 
right knee disability is rated as analogous to bursitis under 
Diagnostic Code 5019.  Bursitis is rated on limitation of 
motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Major joints include the 
knee.  38 C.F.R. § 4.45(f) (2000).

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
namely recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and 0 
percent at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also 38 C.F.R. § 4.71, Plate II (2000) which 
reflects that normal motion of a knee is from 0 to 140 
degrees.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  VA General 
Counsel has indicated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  In VAOPGCPREC 9-98, General Counsel also 
held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

Diagnostic Code 5257 is used to rate recurrent subluxation or 
lateral instability.  In this case, however, the competent 
medical evidence of record, including the February 1997 and 
May 1999 examination reports, is negative for any evidence of 
instability or subluxation of the right knee. 

Under the criteria of Diagnostic Codes 5260 and 5261, as 
noted above, limitation of flexion to 60 degrees or 
limitation of extension to 5 degrees warrants a 
noncompensable evaluation; limitation of flexion to 45 
degrees or limitation of extension to 10 degrees warrants a 
10 percent evaluation; and limitation of flexion to 
30 degrees or limitation of extension to 15 degrees warrants 
a 20 percent evaluation.  Range of motion of the veteran's 
right knee was from 0-130 degrees in July 1995 and from 0-90 
degrees in May 1999. 

Because the Board finds that the range of motion findings 
noted above do not show limitation of extension of the right 
knee to more than 10 degrees or limitation of flexion of the 
knee to more than 45 degrees, an evaluation in excess of 10 
percent is not warranted for the veteran's right knee 
disability under the provisions of Diagnostic Code 5260 or 
Diagnostic Code 5261.

It must also be determined whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness, or flare-ups, 
etc., pursuant to the Court's holding in DeLuca.  The Board 
finds that the medical evidence of record does not support an 
increased evaluation for the right knee disability under 
DeLuca.  While the veteran has complained of pain, weakness, 
and flare-ups when climbing stairs, and it was noted on VA 
examination in May 1999 that the veteran had limited function 
of standing and walking because of pain in the right knee, 
the Board notes that the veteran was granted an evaluation of 
10 percent for his right knee disability by the August 1999 
rating decision based on the findings on examination in May 
1999.  The Board notes that there was no evidence on 
examination in May 1999 of instability, fatigability, or X-
ray evidence of significant abnormality.  Additionally, the 
veteran indicated that his right knee flare-ups were 
alleviated by Motrin.  Because the veteran's current 10 
percent evaluation compensates him for his pain under 
Diagnostic Code 5003, and there is no evidence of recurrent 
subluxation, instability, significant weakness, 
incoordination, uncontrolled flare-ups, or limitation of 
motion that would warrant a compensable evaluation under the 
rating schedule, the Board finds that the preponderance of 
the evidence is against a higher evaluation for the veteran's 
service-connected right knee disability based on the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In short, there is 
no evidence that shows that functional debility caused by 
problems such as pain equates to limitation of motion greater 
than that which would entitle the veteran to a 10 percent 
rating.  

In summary, after a consideration of the entire record, and 
for the reasons expressed above, the Board concludes that the 
disability rating of 10 percent is properly assigned for the 
service-connected right knee disability.  This is so since 
the time of the award of service connection.  Fenderson, 
supra.  The benefit sought on appeal is accordingly denied.

2.  Right Shoulder Disability

Factual Background

The veteran's service medical records reveal that he injured 
his right pectoralis muscle in March 1993 while lifting 
weights and re-injured it in July 1993.  It was thought that 
the veteran had either a tear or strain of the right 
pectoralis muscle.  The assessment in December 1993 was a 
healing pectoralis major tear.  

On VA examination of the right shoulder in February 1997, 
there was full active range of motion without pain.  Muscle 
strength was normal.  It was noted that the veteran was 
right-handed.  The diagnosis was history of pectoralis major 
injury, no active problem now.

The veteran complained on fee basis orthopedic examination in 
May 1999 of limited range of motion of the right shoulder 
when he had severe shoulder pain.  He noted acute 
exacerbation of the shoulder if he tried to do something over 
his head, although sometimes the pain occurred without any 
reason.  Although Motrin helped alleviate his pain, nothing 
could alleviate the pain when his shoulder flared up.  The 
veteran was able to dress himself, shower, cook, drive, shop, 
take out the trash, push a lawnmower, and garden, although 
these activities could cause shoulder pain.  The veteran said 
that he had trouble handling a manual transmission shift.  

Physical examination in May 1999 revealed a tender right 
shoulder without heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakened movement.  Range 
of motion of the right shoulder included flexion and 
abduction to 120 degrees and internal and external rotation 
to 30 degrees.  There was pain on motion but no instability 
or fatigability.  X-rays of the right shoulder revealed a 
normal scapula.  Residuals of a right shoulder injury were 
diagnosed.

Analysis

The veteran's service-connected right shoulder disability has 
been assigned a noncompensable evaluation under Diagnostic 
Code 5201.  Under Diagnostic Code 5201, for limitation of 
motion of the major arm, a 20 percent rating is granted when 
the limitation is at the shoulder level; a 30 percent 
evaluation is granted when the limitation is midway between 
the side and shoulder level; and a 40 percent rating is 
granted when limitation is to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

Full range of forward flexion and abduction of the shoulder 
is from 0 to 180 degrees; full range of internal and external 
rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2000).

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

As noted above, the veteran's service medical records reveal 
that he injured his right pectoralis major muscle while 
lifting weights.  When examined by VA in February 1997, there 
was full active range of motion of the right shoulder without 
pain, and the diagnosis was a history of pectoralis major 
injury with no active problem.  The veteran complained of 
limited motion of the right shoulder on examination in May 
1999; tenderness and limitation of flexion and abduction of 
the right shoulder to 120 degrees were found.  This 
limitation of motion is insufficient to warrant a compensable 
evaluation under the rating criteria noted above.  This is so 
because a 20 percent evaluation requires limitation of motion 
of the shoulder to shoulder level, which is 90 degrees.  
Consequently, it must be determined whether a compensable 
evaluation could be assigned based on principles set forth in 
DeLuca.  

Although limitation of motion of the right shoulder was found 
in May 1999, and the veteran complained of severe flare-ups, 
the Board notes that there was no heat, redness, swelling, 
effusion, drainage, abnormal or weakened movement, or 
instability of the right shoulder.  Additionally, X-rays of 
the right scapula were normal.  Despite the veteran's 
complaints of right shoulder pain, these negative findings 
suggest an absence of adequate pathology and/or visible 
behavior sufficient to conclude that the veteran has 
debilitating pain.  As noted above, VA attempts to obtain 
clarification as to the severity of the veteran's right 
shoulder disability by way of a current examination were 
unsuccessful because the veteran has not made his whereabouts 
known to VA.  Consequently, because the evidence as it stands 
does not support the conclusion that the veteran's right 
shoulder pain is such as to equate to limitation of motion of 
the right arm to shoulder level or worse, a compensable 
evaluation is not warranted for the veteran's right shoulder 
disability.  This is so since the award of service 
connection.  Fenderson, supra.  


ORDER

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied. 

A compensable evaluation for residuals of a right shoulder 
injury is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

